UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6767


MAYRON R. GILREE,

                Petitioner - Appellant,

          v.

CECELIA REYNOLDS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Richard Mark Gergel, District
Judge. (0:14-cv-03686-RMG)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mayron R. Gilree, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Caroline M. Scrantom, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mayron R. Gilree seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.

The   district       court   referred     this   case        to   a   magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                            The magistrate

judge recommended that relief be denied and advised Gilree that

failure        to     file    timely,      specific           objections       to     this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins,       766 F.2d 841,     845-46    (4th    Cir.         1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                Gilree has waived appellate

review    by    failing      to   file   objections      after        receiving      proper

notice.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions         are   adequately     presented      in    the     materials      before

this court and argument would not aid the decisional process.



                                                                               DISMISSED



                                           2